Missouri Court of Appeals
                             Southern District



DECEMBER 1, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33853

     Re:   IN THE MATTER OF
           JOYCE ANN ROGERS,
           WAYNE LEON YARDLEY,
           Interested Party-Appellant,
           vs.
           DAVID YANCEY,
           PUBLIC ADMINISTRATOR,
           Guardian-Respondent.

THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 30.25(b).

1.   Case No. SD33591

     Re:   STATE OF MISSOURI,
           Plaintiff-Respondent,
           vs.
           IRA ANTHONY STRAWN,
           Defendant-Appellant.